Title: To James Madison from William L. Lovely, September 1815
From: Lovely, William L.
To: Madison, James


                    
                        Cherokee Agency Arkansas RiverSept 1815
                        Sir.
                    
                    Upward of forty years have Elapsed Since I had the pleasure of Seeing you. The Vicissitudes which I have Experiance Since Then have been many of which the principal part I Shall Communicate you in your retirement by Way of Winter Evening tales.
                    Permit me before I go any further to notice Your very particular attention to me Since the good people of these United States have had the honour & happiness to have you to preside over thier vast Empire which attention be assured shall never be forgotten nor never will you an instant have reasons To think that It was given to an Ungrateful. & for which my Sincere wishes are that you may in The Shade of retirement Enjoy all the blessing & Felicity of a man Concious of having done his duty in a Career of Incessant Services to his Country for forty years of which it Situation on his entering comparing with when he retired will Sufficiently Vouch for his ability as a Sage in the Council & for his integrity as chief Magistrate. You[r] countrymen have decreed that your conduct has met with thier approbation they have appriciated your worth wh’st you lived. They will revere your Memory when Your Soul shall have ascended to the mansion of the Blessd—& Like the Immortal W. You will live forever in the heart of your Countrymen.
                    When I took leave of you in the year 1774 You were Sitting on your father’s fence little did I expect to write your after nearly half a century had Elapsed my Situation in those days being pricarious as I entered Into

the Shawanoe expedition as assistant to the commissairy General, & in January 1776 into the continental army in which I remained untill it final End & which from it beginning I never was absent a day. During nearly the whole time I commanded one of the Virginia company attached to the regiment commanded by Coll. Mullenburg from thence was Transfered into Coll. Morgan’s Corp of light Infantry & from which after the Capture of Burgoyne was transfered to Gl. Wayne with him at Stony point & with him finished my militairy Carreer by the Capture of his Lordship Cornwallis Shortly after which I again entered into the Service of my Country & have ever Since remained in it Satisfyd. with the thought of having done my duty of which my country keeping me in her Service is a more certain pledge.
                    My Situation is I can assure you disagreable living at upward of three hundred miles from a post office no ways of procuring Information but that which are owing to chances & those Seldom happen. So I may Say with propriety that I am intirely Secluded from the land of the living Surrounded on all Side by Indians togather with the Worst of White Settlers living just below me betwixt whom there are daily disturbances arising & against whom there are No possible means in my power of enforcing any laws—for a more particular account of this I refer you to my communications of may & July last to the Secretairy of War.
                    On the 21st. Septr 1807 Your predecessor Ths Jefferson Esqre. granted permission to the Cherokees To Explore the Land On the White & Arkansas River Togather with leave that in Case in thier Excursion the[y] found land to Suit themselves & Sd. Land was not claimed by any Tribes in amity with the United States they might Settle upon it & that it Should be guaranteed to them. In consequence of which the[y] Established In 1808 a formidable Settlement & which Since has increased to between Three & four thousand thier Vilage Extending for nine Miles on each side of the river—this people thinking They were coming to a place which they could call thier as by So doing they relinquish thier Right to the old cherokee nation have been most Extraordinairy dealt with the Legislative Authority of this Territory having included all that tract of Country to Settle on by the Cherokees into the County of Arkansas & So far west & South of them that they Cannot get out of it without Excluding themselves from the protection of the United States by not keeping in view thier Contract the cherokees having Strictly comply’d. with every part of thier engagement complain to be thus Treated—which they have a right to do when it is recollected that this county was not layd. out untill six years after thier first Settlement. It appears to me Extraordinairy that the authority of this Territory should endeavour to cancel any measures which might have been adopted by a Superiour authority, as on the faith of governement Indians are daily mouving from the old nation from which on So doing they

relinguish thier rights thinking they are placing themselves on Land for which they have paid for, but haw highly are they mistaken for when arrived thier country is daily infested with Constables Sheriffs &c: The Course of conduct to be pursued in this Case is not by me to be pointed out.
                    It appears to me as if this country was purchased for the Good of a few individual and for Misereable tenants of Thousands land Speculation, Missouri Company are the only thing that Sounds in our ears, my Opinion is that the Sooner commissioners come out to this country The better tho’ you upon Enquiry Will be the best Judge, Coll Meigs a man whose Known integrity is undoudted & whose Services to his Country has been Immence Would be a very fit character In an undertaking of this Kind.
                    At my time of life my Situation is lonesome having not the least oppertunity to See any persons—without Society four hundred miles From St Louis Sixty miles to the nearest Settlement of whites Excepting a few scatering Settlers who are worst than none—the cherokees Swallow’d up in the County of arkansas, If I could be once more transfered now rather in the decline of life So that I could pass the evening of my like with comfort, I should be contented—but if it Should prove So that my Country has at present no occupation in which I could be Serviceable & which would correspond to my wishes I wish it would take into consideration my Emoluments they being Such as by no means defray the Expences at which I have to be in this country having to pay from $25 to 30 pr. Barrell for flour often as high as two dollars pr. bushell for Corn & every thing Else in proportion the whites of this Country being in general a Sett of men destitute of every principle of honour, consequently Lazy depending upon the Labour of the Indians for Support of which, they plunder them. If nothing in the above mention Way Can be done for me perhaps I could get a licence for Exchanging Such goods as the Indians wishes for Such articles as necessity required.
                    The County of Arkansas is upward of 200 miles in lengh & Upward of 400 in width.
                    Excuse me, Sir, for having Troubled you So much at lengh on Subject which ought not to be communicated directly to you—but wishing to write to you I thought an account of this country would be gratifying, & which I hope may be received as such. Feeling all the weight of obligation I have the honour To be Sir With all the wishes for Yr. Happiness, & welfare yr most obedt & Hbl Serv.
                    
                        Wm Ls LovelyU. S. agent of Indian affairson th⟨e Arka⟩nsas
                    
                    
                        PS. Be So good as to remember me to yr. Kind Family.
                        
                            WLSL
                        
                    
                 